 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 51 
570 
Superior Travel Service, Inc, 
and
 Susan M. White. 
Case 7ŒCAŒ46641 
July 23, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND WALSH On May 21, 2004, Administrative Law Judge Paul 
Bogas issued the attached decision. The Respondent filed 
exceptions and a supporting brief and the General Coun-
sel filed an an
swering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order.
2  ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that
, the Respondent, Superior Travel Service, 
Inc., Flint, Michigan, its officers, agents, successors, and 

assigns, shall take the action set forth in the Order.  
 Richard F. Czubaj, Esq.,
 for the General Counsel. 
Rita M. Lauer, Esq. (Winegar
den, Haley, Li
ndholm & Robert-
son, P.L.C.),
 Grand Blanc, Michigan, for the Respondent.
 DECISION STATEMENT OF THE 
CASE PAUL BOGAS, Administrative Law Judge. This case was tried 
in Flint, Michigan, on February
 19, 2004. Susan M. White (the 
Charging Party) filed the underlying charge on September 18, 
2003. The Regional Director for Region 7 of the National La-
bor Relations Board issued the complaint on November 24, 

2003, alleging that Superior Trav
el Service, Inc. (the Respon-
dent) violated Section 8(a)(1) 
of the National Labor Relations 
Act (the Act) by threatening employees and then terminating 
White because employees engaged in protected concerted ac-
tivities. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following findings of fact and conclu-
sions of law. 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect. 
Standard Dry Wall Products, 
91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 

basis for reversing the findings.  
2 This decision was inadvertently issued as an unpublished decision 
on July 16, 2004. 
I. JURISDICTION
 A. Facts 
The Respondent is a travel agency that assists its customers 
in reserving and purchasing airline tickets, passenger rail tick-
ets, cruises, hotel accommodati
ons, tours, and other travel-
related products. It has offices 
and places of business within 
Michigan, in the cities of Davi
son, Fenton, Flint, and Grand 
Blanc. At the time of the alle
ged violations, the Respondent had 
at least five travel agents (two of whom worked part-time) and 
a supervisory and managerial st
aff of six or more. Ursula 
Schmitt (U. Schmitt) is the Res
pondent™s president, Ingrid 
Schmitt (I. Schmitt) its general manager, and John Schmitt (J. 
Schmitt) its director of sales and marketing. Diane Payne is the 
office supervisor of the Respondent
™s Flint, Michigan location, 
where White was assigned during her tenure with the Com-
pany. In addition to her supervis
ory duties, Payne functions as a 
travel agent for the Respondent. 
The Respondent™s travel busine
ss generates revenue in the 
form of commissions. During the 12 months preceding trial, the 
Respondent derived gross reve
nues in excess of $50,000 from 
facilitating the sale of travel 
products. The record also shows 
that one of the Respondent™s travel agents, earning $10 per 
hour, must generate a little 
less than $4000 a month in commis-
sions, or about $48,000 a year, in order to justify that hourly 
rate of pay. Given that the Resp
ondent had at least five travel 
agents during White™s tenure, and would be expected to have a 
minimum of one individual perf
orming travel agent duties in 
each of its four or more offices, it is clear that the Respondent™s 
travel business generates well 
in excess of $100,000 in reve-
nues. Most of those revenues are 
generated by facilitating travel 
that is interstate in nature.
1 Based on this I conclude that it is 
reasonable to infer that the Respondent derives over $50,000 in 
revenues from facilitating travel that is interstate in character.
2  B. Analysis The General Counsel alleges that jurisdiction exists under 
the standard applicable to businesses that are ﬁessential linksﬂ 
in interstate transportation. U
nder that standard, the Board as-
serts jurisdiction over ﬁall transportation and other enterprises 
which function as essential links in the transportation of pas-
sengers or commodities in interstate commerce, which derive at 
least $50,000 gross revenues per 
annum from such operations, 
or which perform services valued at $50,000 or more per an-
                                                          
 1 It is reasonable to infer that most 
of the travel is in
terstate in char-
acter based on the modes of transportation that the Respondent books 
(including air travel, cruises, and tours), the evidence regarding specific 

travel requested by its customers, a
nd the record as a whole. The Board 
has approved such inferences in this 
context in the past. For example, in 
Airlines Parking, Inc.
 the Board affirmed a trial examiner™s decision, 
which inferred that people who left their cars at an airport parking 
facility would then engage in air trav
el of an interstate character, even 
though there was no direct evidence of that. 196 NLRB 1018, 1020 

(1972), enfd. 470 F.2d 994 (6th Cir. 1972). The Act defines interstate 
commerce to include not only transportation between the states, but 
also international transportation. Sec. 2(6). The Respondent has not 

claimed that the bulk of the trav
el it facilitates is intrastate. 
2 The Respondent has not argued that it generates less than $50,000 
in commissions from the sale of tr
avel products for interstate travel. 
 SUPERIOR TRAVEL SERVICE
 571
num for enterprises as to which the Board would assert jurisdic-
tion under any of its jurisdictional standards.ﬂ 
HPO Service, 122 NLRB 394 (1958). The General Counsel also contends that 
the Board has jurisdiction because the Respondent receives 
commissions in excess of $50,000 
per year from carriers and 
other travel entities located outside the State of Michigan. The 
Respondent counters that its bu
siness is essentially local in 
characterŠbetween itself and its customers in the State of 
MichiganŠand therefore does not affect commerce within the 
meaning of the Act as required for the Board to assert jurisdic-
tion. I conclude that the Board has jurisdiction over this matter 
under the ﬁessential linksﬂ standa
rd. The Respondent admits it 
is a travel agency that books airline flights, passenger rail trips, 
tours, cruises, and other travel 
products, but denies that its ac-
tivities are an essential link in 
interstate travel. The Respondent 
attempts to hoe a hard row when it contends that the business of 
travel agencies is not sufficientl
y involved with interstate travel 
to constitute an essential link.
3 The untenability of the Respon-
dent™s argument is confirmed by decisions of the Board, which 
have consistently approved app
lication of the essential links 
standard to employers who, like the Respondent, are in the 
business of facilitating interstate travel, even when they do not 
directly provide it. In 
Jarvis Cafeteria of Portsmouth
, 200 NLRB 1141 (1972), the Board found that the business of a 
travel bureau that received commissions from a bus company 
for selling tickets and handling freight at a cafeteria used as a 
bus stop was an essential link in interstate travel.
4 In a similar 
case, 
Greyhound Terminal
, 137 NLRB 87 fn. 2 (1962), enfd. 
sub nom. NLRB v. Shurett
, 314 F.2d 434 (5th Cir. 1963), an 
employer who received commissions for selling tickets, fur-
nishing information, and mainta
ining waiting room, toilet and 
baggage facilities for bus passenge
rs was found to be an essen-
tial link in interstate travel. In three other cases, an employer 
who maintained airport parkin
g facilities, one who provided 
airport limousine service, and one who transported crews be-

tween piers and oceangoing vessels were all found to be en-
gaged in businesses that were essential links in interstate travel, 
even though none of those employers were shown to actually 
transport the passengers interstate. See 
Big Apple Launch
, 306 
NLRB 735, 736 (1992) (piers); 
Airlines Parking, Inc.,
 196 
NLRB 1018 (1972), enfd. 470 F.2d 994 (6th Cir. 1972) (airport 
parking); Horace F. Wood Auto Livery Co.,
 93 NLRB 997 
(1951) (airport limousine). The Respondent has not cited a 
single case in which the essential link standard was found inap-
                                                          
 3 The question at this point in the inquiry is whether the type of ser-
vice the Respondent provides is an essential link, not whether the vol-
ume of the Respondent™s individual travel business is substantial 

enough to warrant the exercise of jurisdiction. The Board answers the 
latter question by determining whethe
r that business generates at least 
$50,000 in gross revenues per year. Thus the Board found in one case 

that an employer™s business was an e
ssential link in interstate transpor-
tation, but that the volume of that
 business was less than $50,000 per 
year and did not warrant the a
ssertion of jurisdiction. See 
Jarvis Cafete-
ria of Portsmouth
, 200 NLRB 1141 (1972). 
4 The gross revenues were evaluated under the essential link stan-
dard, but were less than $50,000 and, 
therefore, the Board did not assert 
jurisdiction. See supra fn. 3. 
plicable to an employer who facilitated interstate travel, much 
less any case where the standard was found to be inapplicable 
to an employer whose very reason for being was, like the Re-
spondent™s, to earn commissions by facilitating and arranging 
such travel. 
Since the ﬁessential linkﬂ standard applies to the Respon-
dent™s interstate travel business, the Board will assert jurisdic-
tion if the Respondent derives more than $50,000 in annual 
revenues from that business. As di
scussed above, the record in 
this case warrants an inference that the Respondent generates 
over $50,000 in commissions from f
acilitating travel that is 
interstate in nature. Therefore, I find that jurisdiction has been 
established. 
As noted above, the General Coun
sel also asserts jurisdiction 
on the basis that the Respondent received more than $50,000 in 
commissions from entities located outside the State of Michi-
gan. The record shows that the Respondent derived more than 
$50,000 in commissions from facilit
ating transactions between 
in-state customers and travel entities outside the State of 
Michigan. I suspect that the commissions received by the Re-
spondent for arranging bookings with 
out-of-state travel entities 
were paid by those entities, rather than by the in-state custom-
ers, but there is some question 
about whether the record estab-
lishes that this is the case. Moreover, the stipulation on which 
the General Counsel relies for 
this assertion of jurisdiction 
states only that the Respondent 
has received more that $50,000 
in such commissions, not that it has done so during a 1-year 
period. Given my finding that 
jurisdiction is established under 
the standard for businesses that are essential links in interstate 
travel, I need not reach the question of whether the Respondent 
received commissions or other 
revenues in excess of $50,000 
per year from entities located outside the State of Michigan. 
II. ALLEGED DISCRIMINATOR
Y DISCHARGE AND THREAT
 A. Facts 
White began working for the Respondent as a part-time 
travel agent in the company™s Flint, Michigan office on August 
11, 2003, and was terminated le
ss than a month later on Sep-
tember 8, 2003. Before coming to the Respondent, White had 
worked as travel agent for over 5 years. She was told about the 
opening with the Respondent by one of its travel agents, Brenda 
Amy, with whom White had become acquainted at another 
travel agency. Prior to being hired, White completed an appli-
cation and was interviewed by Payne. The application asked 
White to rate her experience and training as a travel agent. On a 
scale of one to ten, with ten being the highest experience level, 
White gave herself scores of be
tween two and ten in the various areas. Among her self-ratings were
: ﬁtenﬂ for her comfort level 
using the pricing codes in a 
computer language known as ﬁSa-
bre,ﬂ which is used for travel booking; ﬁfiveﬂ for her comfort 
level ﬁselling and modifying Amtrak reservations in Sabre,ﬂ 
and, ﬁfourﬂ on her knowledge of 
ﬁinternational travel reserva-
tions.ﬂ White stated on her re
sume that she had over 100 pri-
vate clients. During her intervie
w with Payne, White explained 
that she wanted to limit herself to part-time work so that she 
could have the flexibility to accompany her husband when he 
traveled. Payne responded that this would not be a problem 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 572 
since White would only be working 2 days a week and every 
other Saturday. During the interview, White asked if she would 
be permitted to take time off at
 the beginning of September to 
attend a seminar to become a certified cruise counselor. Payne 
denied the request, stating that
 it would be too soon after White 
started work. White also asked 
about taking ﬁa couple of daysﬂ 
off later in September in order to travel to Reno, Nevada, with 
her husband. Payne responded that
 she would ﬁsee about that.ﬂ 
Payne hired White and scheduled her to work Monday, Tues-
day, and every other Saturday. Another part-time travel agent at 
the Flint office, Peggy Dewley
, had been hired a few weeks 
earlier, and was scheduled to work on Thursday and Friday, 
and to alternate Saturdays with White. Payne told both White 
and Dewley that when they wanted
 days off, they could arrange 
to have one another cover the days. 
When White began work, she was sent for 2 days to the Re-
spondent™s office in Fenton to 
be trained by the Fenton office 
supervisorŠMelody Brewer. The most significant area in 
which White required training was the Respondent™s internal 
accounting procedure. That procedure was complex and full-
time employees usually 
required 4 to 6 weeks to master it. On 
the first day of White™s training there were no sales that Brewer 
could use to demonstrate the 
accounting procedure. On the 
second day of training, Brewer 
was able to demonstrate the 
accounting procedure, and also 
showed White how to operate 
office equipment such as the facsimile machine and the copy 
machine. Brewer also showed White how to open the safe in 
the Fenton office, but stated that it was different than the safe in 
the Flint office. 
The following week, on August 18, White began performing 
her job duties at the Flint office. On White™s first day at the 
Flint office, Payne informed 
her that the Respondent would 
withhold her first paycheck until 
she left or was fired. Payne 
also directed White to prepare a ﬁprospect listﬂ of her private 
clients so that those clients could be contacted and encouraged 
to book future travel through the Respondent. Later that week, 

Payne gave White, Amy, and Dewley copies of the Respon-
dent™s employee handbook. Payne 
was going on vacation the 
next week, but before leaving sh
e asked the three employees to 
review the handbook and sign it during her absence. Before 
Payne left, White asked again whether she could have 2 days 
off later in September in order 
to go to Reno with her husband. 
Payne stated that White could ta
ke those days as long as Dew-
ley agreed to substitute for her.
5 White asked Dewley to substi-
tute, and Dewley agreed to do so.
6 White also told Payne that 
she would like to take time of
f near the Christmas holiday in 
                                                          
 5 According to the Respondent™s
 employee handbook, paid vacation 
time is available only to full-time
 employees who have worked for the 
Respondent for at least 1 year. White and Dewley were part-time em-
ployees who had not worked for th
e Respondent for over a year and 
thus were not entitled to paid v
acation time. However, Payne told 
White and Dewley that if they want
ed to take days off, they could 
arrange for one another to cover th
e days. White™s requests were for 
unpaid leave, not paid vacation. 
6 White™s testimony that Dewley ag
reed to substitute for her, and 
that Payne approved the leave, is corroborated by the testimony of 

Amy, a witness who was not shown to 
have anything to gain or lose in 
this proceeding and who I found very credible. 
order to visit her husband™s famil
y. Payne denied that request, 
and White did not pursue the matter further. 
White was troubled by a number of the Respondent™s poli-
cies. She believed that the prac
tice of withholding employees™ 
first paychecks was unlawful. In addition, she believed that the 
handbook improperly treated the employees as commissioned 
agents when they had been hired as hourly employees. She was 
also concerned about a handbook provision that she believed 
permitted the Respondent to change employees™ working condi-
tions at any time. During the week that Payne was on vacation, 
White drafted, and signed, a pe
tition complaining about these 
matters. She circulated the petition to Amy and Dewley, and 
they signed it as well. White had 
prepared the prospect list, but 
decided that she would not provide it to the Respondent until 
the concerns set forth in th
e petition were addressed. 
On Tuesday, September 2, Payne returned from vacation and 
called White to her office to ask for the prospect list. White told 
Payne that she would not provide
 the information at that time 
because she had a problem with the handbook. Then, White and 
Amy gave Payne the pe
tition, which read:  
    August 25, 2003  
   Superior Travel Service, Inc.  
   Attn: Diane [Payne]  
   We find that we are unable to sign the STS employee hand-
book, at this time, because we do not understand nor can 
comply with all the provisions as contained within the hand-
book. There are many policy issues that are of concern. The 
following major areas requir
e immediate attention:  
     - The unwritten policy and legality of withholding an em-
ployee™s first check.  
     - Hired as hourly waged 
employee(s), but also treated as 
contracted commissioned agent(s), at the same time.  
     - If the handbook is ﬁneither a contract of employment nor 
a legal documentﬂ and it can be changed at any time, em-
ployee rights are not protected.  
   We request a meeting with ST
S, Inc. to deal with our con-
cerns in a timely fashion. We also request that our first em-
ployee checks be released to us immediately. Further, we re-
quest a signature of acknowledgement and receipt of our 
listed concerns, by the Executive Officer(s) of the Superior 
Travel Service, Inc.  
   Sincerely,  
   [signed]  
   Susan White  
   [signed]  
   Peggy Dewley  
   [signed]  

   Brenda Amy  
   Please sign, acknowledging 
receipt of this letter and con-
cerns. 
X_____________________   Date _____________________ 
______________________ 
Position within STS, Inc.  
 Payne was not pleased to receive the petition. She told White 
and Amy: ﬁI don™t appreciate you giving me this on my first 
day back. I cannot believe . . . that you went ahead and did 
this.ﬂ She told White and Amy that she was going to have to 
 SUPERIOR TRAVEL SERVICE
 573
talk to J. Schmitt about it. Two days later, on September 4, the 
Respondent met with the three employees who had signed the 
petition. At the start of the meet
ing, J. Schmitt and Payne were 
present for the Respondent, and 
about 20 minutes later, I. 
Schmitt joined them. J. Schmitt began the meeting by stating 
that the petition was ﬁthe wrong wa
y to go about this.ﬂ He said: 
ﬁWe are a friendly company. All you have to do is call us and 
we™ll take care of this. I don™t like seeing this kind of thing . . . 
nothing has to be written down 
here.ﬂ White responded: ﬁI 
guess we went about it the way we thought that we needed to 
do.ﬂ J. Schmitt asked, ﬁ[W]ho wrote this [petition], who started 
this?ﬂ White answered that she had. J. Schmitt reiterated that 
the petition was the ﬁwrong wayﬂ to go about bringing the con-
cerns to the Respondent™s attent
ion and said that White should 
have called him. J. Schmitt went on to discuss the employees™ 
hourly/commission status, and appare
ntly explained that matter 
to White™s satisfaction. 
J. Schmitt waited until I. Schmitt 
arrived to address the issue 
regarding employees™ first paychecks. Once I. Schmitt arrived, 
White handed her some informa
tion, printed from a website, 
which White believed showed th
at the Respondent™s practice of 
withholding employees™ first check
s was unlawful. I. Schmitt 
threw this printed information on the floor and stated that it did 
not apply to the Respondent. White also complained that her 
paycheck did not accurately state the dates that she worked. J. 
Schmitt asked I. Schmitt to investigate this, but I. Schmitt re-
fused. By the end of the mee
ting, Dewley signed the employee 
handbook, but White and Amy declined to do so. J. Schmitt 
asked White if she intended to pursue her complaints and White 
stated that she did. J. Schmitt then warned her: ﬁ[D]o you real-
ize what an at-will employee means. . . . you can be fired at any 
time for any reason.ﬂ
7 The following Monday, Septembe
r 8, was Payne™s first day 
back in the Flint office. That morning, Payne gave White a key 
to the Flint office and also informed her that there would be a 
sales meeting at U. Schmitt™s home on Wednesday evening. 

Payne told White that she would not be paid for attending that 
meeting, but that the other employees would be paid because 
they were scheduled to work 
on Wednesday. Later that day, 
Payne called White into her office and asked, ﬁ[W]hat do you 
mean you™re going to Reno?ﬂ White reminded Payne that she 
had approved the days off, as long as Dewley was willing to 
substitute for her. White stated that Dewley had agreed to cover 
for her and also informed Payne that she had purchased non-
refundable airline tickets for the 
trip. Payne asked for the dates 
that White would be in Reno, and when White told her, Payne 
said: ﬁWell, you can™t go for that
 long. I thought you were only 
                                                          
 7 I credit White™s account of these statements by J. Schmitt, which 
was clear and certain. J. Schmitt™s denial, to the extent that it could be 
called that, was unconvincing to me. When the Respondent™s counsel 

initially asked J. Schmitt whether he had made any statement to White 
regarding her status as an at-will em
ployee, he replied, ﬁNo.ﬂ Tr. 160. 
However, when the Respondent™s counsel followed up by asking J. 

Schmitt whether he had told White ﬁthat she was an at-will employee 
and could be fired for any reason,ﬂ he 
retreated a bit, replying, ﬁNot to 
my recollection.ﬂ Id. When counsel 
for the General Counsel asked, ﬁIs 
it possible you said that?ﬂ J. Sc
hmitt responded, ﬁIt™s possible.ﬂ Tr. 
162. 
going to be gone for a week.ﬂ Wh
ite explained that while she 
was planning to be out-of-town 
for over a week, she was only 
missing 2 days of work, given her part-time schedule and the 
timing of the trip. She asked why she could not take the trip if 
Dewley was prepared to work those 2 days, and Payne re-
sponded, ﬁI™ll have to let you 
know.ﬂ White responded: ﬁI™m 
not going to cancel. You told me I could go . . . if I had Peggy 
[Dewley] cover.ﬂ Later that day, Payne called White into her 
office and said, ﬁ[T]his Reno trip is a real problem.ﬂ Payne 
stated that she and White were ﬁdefinitely not on the same 
page.ﬂ Then she told White: ﬁI think it™s best if you™re done 
today. . . . Things just aren™t 
working out. You™re asking for too 
much stuff and you™re protesting everything that we say and 
do.ﬂ White asked if the petition 
had something to do with her 
discharge, and Payne 
responded: ﬁWell, that does have some-
thing to do with it. We knew at the meeting that you would not 
work out.ﬂ
8 Payne asked for White™s key to the office, and after 
White gave it to her, Payne said White could leave. Payne was 
the official who made the decision to discharge White, although 
she discussed the matter with either I. Schmitt or U. Schmitt 
prior to communicating the decision to White.
9 During her time 
as an employee of the Respon
dent, White had worked on at 
                                                          
 8 Payne denies that she told White 
that the petition played a part in 
the discharge and testified that the petition did not upset her. I find 
Payne™s testimony completely lacking in credibility. It is contrary not 

only to White™s credible testimony re
garding the conversation, but is 
also inconsistent with Payne™s own pr
ior statement to the Board. In her 
statement, Payne admitted: ﬁI did have a problem with the way [White] 

went about [the petition]. I felt like 
she connived behind my back espe-
cially getting the other employees 
involved and upsetting what was a 
harmonious work place.ﬂ After being c
onfronted with this prior state-
ment at trial, White admitted that she ﬁfelt like [White] had connived 
and schemed behindŠor while 
I was on vacation.ﬂ Tr. 137Œ138. 
Payne™s use of language likeŠﬁschemed,ﬂ ﬁconnived,ﬂ ﬁbehind my 

backﬂŠto describe White™s lawful
 concerted activity leave little doubt 
of her anger about, and hostility towards, those actions. Payne™s credi-
bility was also undermined by her tendency to overstate White™s sup-
posed shortcomings. For example, in 
stating her reasons for discharging 
White, she noted that there were ﬁs
ome leads or callbacks that did not 
get returned.ﬂ Tr. 123. However, the record shows that there were not 
ﬁsomeﬂ calls that did not get returned, but only one, and that the re-

sponsibility for returning that call had been assumed by another em-
ployee under regular office procedures. At another point in her testi-
mony, Payne tried to give the impression that White was seeking time 

off simply to go to Florida with her husband, but when pressed she 
admitted that White had asked to attend a seminar to become certified 
as a cruise counselor, and that this
 certification would have added to 
White™s usefulness as a travel agent. Tr. 118. Payne testified that she 
terminated White, in part, because Amy had complained that White 
ﬁdid not know how to do anything.ﬂ 
However, Payne admitted that she 
only heard about Amy™s supposed comp
laints second hand, and that she 
did not even ask Amy about them pr
ior to discharging White. Tr. 142. 
Amy, a very credible witness with no
 apparent bias or interest in the 
outcome of this litigation, testified 
that she had never complained about 
White™s performance. Tr. 95. In 
reaching the conclusion that Payne 
should not be credited, I also took 
into account Payne™s demeanor. She 
was frequently defensive, and when
 discussing the protected activity 
her antagonism was palpable. 
9 Payne testified that she spoke to
 ﬁMs. Schmittﬂ about White shortly 
before telling White that she was di
scharged. The record does not re-
veal whether the individual she spok
e to was I. Schmitt or U. Schmitt. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 574 
least 3 days in addition to the days she was scheduled to work. 
Two of those days she worked at the Fenton office, and on one 
Friday she came to the Flint office. There is no evidence that 
she was ever absent on one of her scheduled workdays. 
 The Respondent now raises a 
number of alleged inadequa-
cies in White™s performance, n
one of which were discussed 
with White at the time she was discharged, or resulted in any 
type of discipline prior to when White submitted the petition. 
Two of these issues relate to 
White™s performance on a particu-
larly busy day during the week of Payne™s vacation. In one 
instance, White was at her desk helping a customer who was in 
the office, when the phone rang
. White answered the phone and 
spoke briefly to the caller, who 
wished to arrange a trip to 
Egypt. Since White had a customer at her desk, and customers 
waiting in the office to be seen, White told the caller that some-
one would return the call. Amy, who was also present in the 
office, told White that she would return the call about the Egypt 
trip since the office was very busy, White was new, and arrang-
ing the Egypt trip would require research. Amy did not return 
the call herself, but turned the matter over to Melody Brewer of 
the Fenton office. Since business at the Fenton office tended to 
be slow, employees at the Flint office sometimes passed work 
to the Fenton office if they we
re too busy to do it themselves. 
 That same day, White assisted a customer who wanted to ar-
range travel that included airline flights, multiple hotel stays, 
and Amtrak trips. White completed the purchase of the Re-
spondent™s airline tickets, reserv
ed the hotel rooms with a guar-
anteed rate, and reserved the Amtrak service. White could not 
print the Amtrak tickets at the office, an action that required 
familiarity not only with Sabre, but also with Amtrak™s system. 
As a result, White did not complete the purchase of the Amtrak 
tickets; however, she arranged for Amtrak to hold the reserva-
tion at a fixed price for 1 week. Her intention was to ask Payne 
to assist her with printing the Amtrak tickets the following 
week when Payne returned from her vacation. Subsequently, 
Amy called White at home and told her that I. Schmitt wanted 

her to come to the office on FridayŠprior to Payne™s returnŠ
so that White could complete the Amtrak transaction. Amy told 
White to call an employee in 
the Respondent™s Grand Blanc, 
Michigan office, to assist her in printing the tickets. White 
came to work that Friday and, with the assistance of the em-
ployee in Grand Blanc, completed the Amtrak purchase, al-
though there was a problem with th
e Flint computer system and 
the tickets actually had to be printed at the Grand Blanc office. 
B. Complaint Allegations 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) of the Act on about September 8, 2003, when Payne 
discharged White because of her protected concerted activities, 
and, on about September 4, 2003,
 when J. Schmitt threatened 
employees with termination for pursuing wage and payroll 
complaints. 
C. Analysis 
1. Discharge In order to establish that th
e Respondent violated Section 
8(a)(1) by discharging White, the General Counsel must show 
that White ﬁhad engaged in ac
tivity which was both concerted 
and protected and that such activity was the cause, in whole or 
in part, of the discharge[ ].ﬂ 
Liberty Natural Products, 
314 NLRB 630, 637 (1994), enfd. Mem 73 F.3d 369 (9th Cir. 1995) 
(Table), cert. denied 518 U.S. 1007 (1996); see also 
Kathleen™s 
Bakeshop, LLC
, 337 NLRB 1081, 1088Œ1089 (2002), enfd. 
2003 WL 22221353 (2d Cir. 2003); 
C.D.S. Lines, Inc.,
 313 
NLRB 296, 300 (1993), enfd. mem 39 F.3d 1168 (3d Cir. 1994) 
(Table); Meyers Industries
, 268 NLRB 493, 497 (1984), re-
manded by 755 F.2d 941 (D.C Cir. 1985), cert. denied 474 U.S. 
971 (1985), decision on remand 281 NLRB 882 (1986), affd. 
835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 
(1988). The General Counsel easily 
establishes the 
elements of 
a violation. White engaged in c
oncerted activity by preparing, 
circulating, signing, and, with
 Amy, presenting a petition re-
garding employees™ terms and c
onditions of employment. The 
Board has held that these types of group approaches to an em-
ployer are concerted and protec
ted by the Act. See, e.g., 
Liberty 
Natural, 314 NLRB at 630; 
Kysor Industrial Corp.,
 309 NLRB 
237 (1992); Meyers Industries, 268 NLRB at 497. There is no 
dispute that several of the Re
spondent™s officials, including 
Payne, were aware of the petition, and knew that it represented 
the group action of three of its em
ployees. The requirement that 
the General Counsel show that the adverse decision was moti-
vated by the protected activity is satisfied in this instance by 
credible direct evidence of unlawful motive. Payne, who made 
the adverse decision, told White at the time of her discharge 
that the petition had played a part in the decision, and that the 
Respondent knew at the meeting 
about the petition that White 
would not ﬁwork outﬂ as an employee. Additional evidence of 
unlawful motivation is provided by Payne™s testimony, that she 
had a ﬁproblemﬂ with White™s la
wful concerted activity, which 
Payne characterized as White
 ﬁconnivingﬂ and ﬁschemingﬂ 
ﬁbehind her back.ﬂ The timing of White™s discharge also sup-
ports the conclusion that the petition motivated Payne™s deci-
sion. See 
Detroit Paneling Systems, Inc.,
 330 NLRB 1170 
(2000); Bethlehem Temple Learning Center,
 330 NLRB 1177, 
1178 (2000); American Wire Products,
 313 NLRB 989, 994 
(1994). Payne discharged White only 6 days after White pre-
sented the petition, 4 days after White had stated her intention 
to pursue the matter, and at a time when White had not received 
any prior discipline at all. Indeed, White was terminated on the 
first day that she returned to work at the Flint office after meet-
ing with management re
garding the petition. 
The Respondent suggests that Wh
ite™s concerted activity was 
not protected because she did not follow the specific complaint 
procedures set forth in the employee handbook. The Respon-
dent has not shown that White™s 
actions were inconsistent with 
the handbook,10 but, at any rate, employees are not required to 
limit themselves to those means of protest specifically ap-
proved by their employer. Indeed, handbook provisions violate 
the Act if they prohibit employees from engaging in forms of 
                                                          
 10 The handbook states that complaints
 should first be raised with the 
employee™s supervisor, and, in this case, White addressed, and pre-
sented, the petition to Payne, her supe
rvisor. Moreover, it is clear that 
the Respondent did not require employees to strictly adhere to the com-
plaint procedure in the handbook, since J. Schmitt, who was not 
White™s supervisor, told
 White that the proper way for her to make a 
complaint was to call him. 
 SUPERIOR TRAVEL SERVICE
 575
activity that are protected by the Act. See, e.g
., Koronis Parts,
 324 NLRB 675, 686, 694 (1997). An employee™s protected 
concerted activity does not lose 
the protection of the Act unless 
he or she engages in misconduct th
at is so violent, outrageous, 
or disruptive as to render the em
ployee unfit for further service. 
Wolkerstorfer Co.,
 305 NLRB 592 fn. 2 (1991); 
Hawthorne Mazda, 251 NLRB 313, 316 (1980), enfd. mem. 659 F.2d 1089 
(9th Cir. 1981). In this case, White simply circulated a written 
petition, presented that petition 
to her supervisor, and then dis-
cussed her concerns with mana
gement during a meeting called 
by the Respondent. White did not engage in any inappropriate 
behavior at all, much less any 
behavior that was so violent, 
outrageous or disruptive that it 
removed her concerted activity 
from the protection of the Act. 
Once the General Counsel shows, 
as it has here, that the em-
ployer™s decision to discharge an employee was motivated by 
unlawful discrimination, the Re
spondent can avoid liability by 
showing that it would have disc
harged the employee even in 
the absence of the protected activity. 
Wright Line,
 251 NLRB 
1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transporta-
tion Corp., 462 U.S. 393 (1983); 
Vico Products Co., 336 NLRB 587 fn. 15 (2001), enfd. 333 F.3d 198 (D.C. Cir. 2003). The 
Respondent raises five criticis
ms of White, which it claims 
show that she fell short as an employee. It contends that it dis-
charged her for those reasons, not because of her protected 
concerted activity. The first s
hortcoming that the Respondent 
raises is that White ﬁcontinuous
ly asked for time off.ﬂ Respon-
dent™s Brief at 3. To say that the Respondent is trying to make a 
mountain out of a molehill would 
be to understate the stature of 
a molehill. White made a total of three requests for time-off, all 
of which were for unpaid leave. Two of the requests were made 
during White™s interview for the 
job, thus the Respondent knew 
of the requests when it decided to 
hire her. White™s first request 
was for permission to attend a semi
nar to gain certification as a 
certified cruise counselorŠa certification that would have 

made her a more valuable travel
 agent. White™s second request 
was to take a total of 2 days off for a trip to Reno, Nevada, in 
late September. Payne approved
 that request, and only with-
drew her approval after Payne presented the petition. White™s 
third request was made in late August and sought days off 
around the Christmas holiday. This request was made 4 months 
in advance, and Payne denied it. In both cases where Payne 
denied White™s requests, White di
d not take issue with Payne™s 
decision or raise the matter again. White only made an issue of 
Payne™s unexplained decision to 
rescind approval of the Reno 
trip for which White told Payne she had already purchased non-
refundable airline tickets. The Respondent indicates that 
White™s time off requests were of concern because the company 
needed to adequately train her before the busy season began. 
However, during the short time that the Respondent employed 
her, White worked on at least 3 extra/unscheduled days and was 
not shown to have missed a single scheduled day™s work. The 
Respondent™s claim that it discharged White because her re-
quests for time off were interferi
ng significantly with her train-
ing is without merit. Based on th
is evidence, I conclude that the 
Respondent would not have disciplined, much less discharged, 
White because of her requests for time off, if not for the fact 
that she had engaged in the protected activity. 
The Respondent™s second critic
ism is that White did not 
comply with Payne™s request that she provide the company with 
contact information for her private clients. White had prepared 
the requested ﬁprospect list,ﬂ but
 told the Respondent that she 
would not supply it until manageme
nt addressed her concerns 
about company policies that she believed were unlawful or 
improper. I can understand why Wh
ite would be disinclined to 
provide this information before 
her concerns were addressed, 
especially if those concerns 
were serious enough that they 
might lead to an early end to the employment relationship. I can 
also understand why the Respo
ndent would want contact in-
formation for White™s customers,
 but the record does not show 
that the Respondent ever informed White that it viewed her 
refusal to immediately provide th
e prospect list as insubordina-
tion or worthy of discipline. Wh
ite did not indicate that she 
would never turn over the information, but only that she wanted 
the Respondent to address certain employee concerns before 
she did so. Under these circumstances, the Respondent has 
failed to show that, absent the 
protected activity, it would have 
terminated White because she did 
not provide the prospect list. 
The third supposed shortcoming 
raised by the Respondent is 
that ﬁdespite [White™s] representing to Superior that she was 
familiar and fairly comfortable making Amtrak reservations,ﬂ 
when called upon to do this on one occasion she ﬁbooked the 
reservationﬂ and ﬁran the customer™s credit card to hold the . . . 
tickets,ﬂ but ﬁwas unable to print the ticket.ﬂ In actuality, when 
she applied, White had given he
rself a modest ratingŠfive out 
of tenŠfor familiarity with ﬁselling and modifying Amtrak 
reservations in Sabre.ﬂ Nevert
heless, on the occasion in ques-
tion, White succeeded in completing the reservation, guarantee-
ing the fare, and holding the tickets with a credit card. More-
over, even the more experienced employee to whom White was 
referred for assistance
 was unable to get the Flint office system 
to print the ticket. This suggests 
that White™s difficulty printing 
the tickets may have resulted, at least in part, from a deficiency 
or problem with the equipment 
available to White in Flint. 
The fourth issue raised by the 
Respondent, is that Amy stated 
that White ﬁwas unable to process the sale of an airline ticketﬂ 
and had ﬁproblems dealing with 
the finalizing of reservations 
and with general office procedures.ﬂ However, Amy testified 
that she never complained to the Respondent about White™s 
performance. Indeed, Payne conceded that before she made the 
decision to terminate White, she 
did not even talk to Amy about 
White™s performance. Payne™s failu
re to perform a meaningful 
investigation into Amy™s suppos
ed complaints before using 
those complaints as a basis for 
terminating White is itself an 
indicia of discriminatory intent. 
New Orleans Cold Storage & 
Warehouse Co., 326 NLRB 1471, 1477 (1998), enfd. 201 F.3d 
592 (5th Cir. 2000). In fact, Amy™s view was that White was 
capable in booking reservati
ons. Amy thought White required 
additional training or experience in using the Respondent™s 
internal accounting and office pr
ocedures, but this is not sur-
prising given that those procedures generally took the Respon-
dent™s full-time travel agents 4 to 6 weeks to learn and White 
had worked for only about 3 weeks on a part-time basis. In-
deed, Amy opined that of the four travel agencies where she 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 576 
had personally worked, the Res
pondent™s accounting and office 
system was ﬁthe hardest one to figure out.ﬂ 
Lastly, the Respondent complains that White answered a call 
from a customer attempting to book a trip to Egypt, but never 
called the customer back to book the trip. As discussed above, 
this criticism is completely
 unfounded. The Respondent does 
not even claim that it had a policy or practice of requiring the 
travel agent who answers the phone when a customer calls with 
a particular request to personally return that call. In the case of 
the customer interested in traveling to Egypt, the uncontra-
dicted testimony was that White was busy with in-office cus-
tomers when she received the phone call and that Amy assumed 
responsibility for returning the call. Amy then referred the mat-
ter to the Respondent™s Fenton office, something she had done 
in the past when the Flint office was too busy to respond to a 
call promptly. Given these undisput
ed facts, it is inconceivable 
that the Respondent would have punished White for not return-
ing the phone call, absent her 
involvement in the petition.
11  For the reasons discussed above, I find that the General 
Counsel has shown that the Resp
ondent™s decision to discharge 
White was motivated by White™s protected concerted activity, 
and that the Respondent has failed
 to show that it would have 
discharged White even absent her protected concerted activity. 
Therefore, I conclude that the Respondent violated Section 
8(a)(1) of the Act by discharging White. 
2. Threat 
The Complaint also alleges that the Respondent violated 
Section 8(a)(1) of the Act when J. Schmitt impliedly threatened 
employees with termination for 
engaging in prot
ected activity. 
An employer violates Section 8(a)(1) of the Act by threatening 
an employee with discharge for engaging in protected activity. 
Bestway Trucking, Inc.,
 310 NLRB 651, 671 (1993), enfd. 22 
F.3d 177 (7th Cir. 1994); 
Potential School for Exceptional 
Children, 282 NLRB 1087, 1090 (1987), enfd. 883 F.2d 560 
(7th Cir. 1989); 
Steinerfilm, Inc.,
 255 NLRB 769, 770 (1981), 
enfd. in relevant part 669 F.2d 845 (1st Cir. 1982). The evi-
dence in this case shows that 
during the September 4 meeting regarding the employees™ petition, J. Schmitt asked White if she 
intended to pursue her and White
 responded that she did. J. 
Schmitt then said: ﬁ[D]o you realize what an at-will employee 
means. . . . you can be fired at any time for any reason.ﬂ J. 
Schmitt™s statements were clearly designed to chill employees 
from continuing in the protected 
activity by raising the specter 
that the Respondent would discharge them for doing so. I find 
that these statements reasonably tended to restrain the employ-
ees in the exercise of their statut
ory right to engage in protected 
concerted activities and constituted a threat in violation of Sec-
tion 8(a)(1) of the Act. 
                                                          
 11 At trial, there was also testim
ony that White could not recall how 
to open the office safe during a brief period when she worked alone 
during her first week in the Flint o
ffice. The record shows that during 
that period, no need for opening the safe arose. This incident is not 
raised in the Respondent™s brief as 
a basis for the discharge and I do not 
believe it could reasonabl
y be offered as such. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Respondent violated Section 8(a)(1) of the Act by 
discriminatorily disc
harging Susan M. White because she en-
gaged in protected concerted activity. 
3. The Respondent violated Section 8(a)(1) of the Act by 
threatening that employees woul
d be discharged for engaging 
in protected concerted activities. 
REMEDY In addition to the usual cease-and-desist order and other af-
firmative action, I will recommend that the Respondent be or-
dered to offer Susan M. White fu
ll and immediate reinstatement 
to her former job or, if that job no longer exists, to a substan-
tially equivalent position, and to 
make her whole for any loss of 
earnings or benefits resulting 
from the discrimination against 
her. The backpay is to be computed on a quarterly basis from 
the date of discharge to the date of a proper offer of reinstate-
ment, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded,
 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended Order
12  ORDER The Respondent, Superior Travel
 Service, Inc., Flint, Michi-
gan, its officers, agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Discharging or otherwise 
discriminating against any em-
ployee for engaging in protected concerted activity.  
(b) Threatening that any employee will be discharged or oth-
erwise punished for engaging in 
protected concerted activity.  
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) Within 14 days from the date of this Order, offer Susan 
M. White full reinstatement to her former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to her seniority or any other rights or privileges pre-
viously enjoyed.  
(b) Make Susan M. White whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
her in the manner set forth in the remedy section of the deci-
sion.  (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify the employee in writing that this has been 
                                                          
 12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 SUPERIOR TRAVEL SERVICE
 577
done and that the discharge will not be used against her in any 
way.  
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order.  
 (e) Within 14 days after service by the Region, post at its fa-
cility in Flint, Michigan, copies of the attached notice marked 
ﬁAppendix.ﬂ13 Copies of the notice, on forms provided by the 
regional director for Region 7, after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since September 4, 2003.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE                                                           
 13 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 discharge or otherwise discriminate against 
you for engaging in protected concerted activity. 
WE WILL NOT
 threaten that you will be discharged or other-
wise punished for engaging in protected concerted activity. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer Susan M. White full reinstat
ement to her former job or, if 
that job no longer exists, to a substantially equivalent position, 
without prejudice to her seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL 
make Susan M. White whole for any loss of earn-
ings and other benefits resultin
g from her discharge, less any 
net interim earnings, plus interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
of Susan M. White, and 
WE WILL 
, within 3 days thereafter, 
notify her in writing that this 
has been done and that the dis-
charge will not be used against her in any way. 
 SUPERIOR TRAVEL 
SERVICE, INC.  